Opinion issued April 28, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00264-CV
                           ———————————
                    IN RE SARAFADEEN RUFAI, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Sarafadeen Rufai, has filed a petition for a writ of mandamus,

challenging the trial court’s order denying his motion for summary judgment.1

      Relator has an adequate remedy by appeal. See In re State Farm Lloyds, No.

13-16-00049-CV, 2016 WL 902864, at *3 (Tex. App.—Corpus Christi Mar. 9, 2016,


1
      The underlying case is Sarafadeen Rufai v. Faithland Healthcare & Rehab Inc.
      Clinic aka Advanced Medical & Rehab Center, Cause No. 19-DCV-263459,
      pending in the 240th District Court of Fort Bend County, Texas, the Honorable
      Frank J. Fraley presiding.
orig. proceeding) (mem. op.) (“Deferring review of the trial court’s order denying

summary judgment until after the rendition of a final judgment in this case will not

skew the proceedings, potentially affect the outcome of the litigation, or compromise

the presentation of relator’s defense in ways unlikely to be apparent in the appellate

record.”) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004)

(orig. proceeding)). Mandamus relief, therefore, is not appropriate.

      The petition for writ of mandamus is denied.

                                  PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




                                          2